ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.*
hThe Office of Disciplinary Counsel (“ODC”) commenced, an investigation into allegations that respondent signed the name of another lawyer as notary on two affidavits. Following the institution of formal charges, respondent and the ODC submitted a joint petition for consent discipline. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Kimberly Marie Richardson, Louisiana Bar Roll number 23552, be suspended from the practice of law for a period of one year and one day. It is further ordered that this suspension shall be deferred in its entirety and that respondent shall be placed on probation for a period of five years, subject to the conditions set forth in the petition for consent discipline. Any failure of respondent to comply with the conditions of probation may be grounds for making the deferred suspension executory, or imposing additional discipline, as appropriate.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty *1033days from the date of finality of this court’s judgment until paid.
CLARK, J., dissents and assigns reasons.

 Chief Justice Kimball not participating in the opinion.